Citation Nr: 1758661	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-08 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a right shoulder injury, rated as 30 percent disabling prior to June 26, 2017, and 20 percent disabling from June 26, 2017. 

2.  Entitlement to an initial compensable rating in excess of 10 percent for scar residuals post right hand injury.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1994 to December 1994 and from May 2003 to December 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and September 2013 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  By a June 2017 rating decision the Veteran's right shoulder disability rating was reduced to 20 percent disabling effective June 26, 2017.  The Veteran's claim for TDIU was denied in the September 2013 rating decision. 

The appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran is left hand dominant; therefore, his right shoulder is his minor or non-dominant upper extremity

2.  Prior to June 26, 2017, the Veteran's right (minor) shoulder disability did not approximate limitation of motion to 25 degrees from side even considering his complaints of pain and functional impairment and there was no evidence of anklylosis or fibrous union of the humerus. 

3.  From June 26, 2017, the Veteran's right shoulder disability is manifested by limitation of motion of flexion from 100 to 130 degrees and abduction ranged from 110 to 130 degrees, approximating limitation of motion between the side and shoulder level of the minor shoulder; moreover, degenerative arthritis was diagnosed, and there was guarding of all arm movements.  The evidence does not, however, approximate motion limited to 25 degrees from his side even considering his complaints of pain and functional impairment.

4.  The Veteran's scar, residuals post right hand injury, has been manifest by one scar that is stable with or without medication for the entire appeal period.

5.  During the appeal period, the Veteran has been service-connected for: major depression associated with residuals, right shoulder injury (non-dominant) rated as 50 percent disabling, degenerative disc disease, cervical spine rated as 20 percent disabling, instability left knee, with history of patellofemoral pain syndrome, rated as 20 percent disabling, instability right knee, with history of patellofemoral pain syndrome, rated as 20 percent disabling, residuals right shoulder injury (non-dominant), rated as 20 percent disabling, patellofemoral pain syndrome, left knee rated as 10 percent disabling, patellofemoral pain syndrome, right knee, rated as 10 percent disabling, radiculopathy, right upper extremity (non-dominant), rated as 10 percent disabling, scar, residuals right hand injury, rated as 10 percent disabling, hypertension, rated as 0 percent disabling, and erectile dysfunction associated with major depression, rated as 0 percent disabling.  The Veteran's combined disability rating for the appeal period is 90 percent.  Hence, the Veteran meets the criteria for a schedular TDIU rating.

6.  Resolving all reasonable doubt in the favor of the Veteran, the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and industrial background


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for a right shoulder disability prior to June 26, 2017, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§3.321, 4.1, 4.3, 4.7, 4.71a, DCs 5003, 5200, 5201, 5202, 5203 (2017).

2.  The criteria for a disability rating in excess of 20 percent for a right shoulder disability after June 26, 2017, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§3.321, 4.1, 4.3, 4.7, 4.71a, DCs 5003, 5200, 5201, 5202, 5203 (2017).

3.  The criteria for an evaluation in excess of 10 percent for scar, residuals post right hand injury, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7804 (2017).

4.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. § 3.159 (2017).

As an initial matter, the Board notes that VA's duty to notify was satisfied by a letters sent to the Veteran in October 2006 and July 2013.  See id.; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

In this case, service treatment records, post-service VA outpatient records, Social Security Administration (SSA) records and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claims herein decided.  The Board finds that VA has satisfied its duty to obtain available Federal records with regard to the issues herein decided.  See 38 C.F.R. § 3.159 (c)(2).

The Veteran was afforded VA examinations in March 2006, April 2007, January 2008, August 2012, September 2013, April 2016 and February 2017.  The VA examiners reviewed the Veteran's claims, his electronic records, and conducted in-person interviews.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

For the foregoing reasons, the Board finds that VA has satisfied its duty to notify and its duty to assist.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159 (b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

      Right Shoulder

The Veteran has appealed a September 2008 Rating Decision.  However a June 2017 rating decision reduced his right shoulder disability evaluations under Diagnostic Codes 5201, effective June 26, 2017.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements, which will be discussed in greater detail below.  See 38 C.F.R. § 3.105 (e), (i).

The Veteran was initially awarded service connection for a right shoulder disability, specifically residuals, right shoulder injury (non-dominant), in a September 2008 Rating Decision.  The RO assigned an initial non-compensable rating for this disability under Diagnostic Code 5201.  In a Novmeber 2009 rating decision the Veteran was granted a 30 percent disability rating for his right shoulder disability effective December 7, 2005.  

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105 (e). 

VA's Office of General Counsel (OGC) has held that the provisions of 38 C.F.R. § 3.105 (e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991).  OGC held that this regulation applies only where there is both (1) a reduction in evaluation of a service-connected disability, and (2) a reduction or discontinuance of compensation payable.  A reduction in evaluation with no corresponding reduction in compensation does not meet the criteria of 38 C.F.R. § 3.105 (e).  Here, the June 2017 rating decision resulted in a reduction of the combined rating for his service-connected disabilities from 30 percent to 20 percent, but did not result in a reduction or discontinuance of compensation payable.  That is, the Veteran's combined service-connected disability rating remained 90 percent both prior to and following the rating reduction for his right shoulder.  Accordingly, the due process requirements of 38 C.F.R. § 3.105 (e) do not apply.

The Veteran was initially granted a 20 percent disability rating for residuals, right shoulder injury in an August 2008 rating decision.  The Veteran was assigned a 20 percent rating under Diagnostic Code 5201 because his right arm was limited in motion to midway between side and shoulder level.  A 20 percent rating under DC 5201 indicates that the Veteran's right shoulder was his minor shoulder.  

In a November 2009 rating decision, the Veteran's disability rating was increased to 30 percent disabling because the RO determined his right shoulder was limited in motion to midway between side and shoulder level and his right shoulder was the major shoulder.

In a June 2017 rating decision the RO reduced the Veteran's disability rating to 20 percent disabling, citing clear and unmistakable error in its November 2009 rating decision based upon the fact that the Veteran's right shoulder was his minor shoulder. 

The Veteran has been afforded numerous shoulder examinations.  He was reported as left hand dominant in March 2006, April 2007, August 2012, September 2013, April 2016 and June 2017 examinations.  However, a January 2008 examiner listed the Veteran as right hand dominant "by history". 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4. 

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another DC.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7. 

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran is seeking an increased rating for his right shoulder disability, which is currently under 38 C.F.R. § 4.71a, DCs 5201, which addresses limitation of motion of the arm. 

In order to warrant a rating in excess of 20 percent for a disability to the non-dominant shoulder, the evidence must show:  Unfavorable ankylosis of the scapulohumeral joint limited to 25 degrees of abduction (40 percent under DC 5200); Intermediate between favorable and unfavorable ankylosis (30 percent under DC 5200).  Limitation of motion to 25 degrees from the side (30 percent under DC 5201); or Impairment of the humerus with fibrous union at the scapulohumeral joint (40 percent under DC 5202) See 38 C.F.R. § 4.71a (2016).

As an initial matter, ankylosis of the right shoulder has not been shown at any point in the appeal period.  Therefore, a 40 percent rating under DC 5200 is not for application.  Furthermore, as established above, the Veteran is left hand dominant.  

During a March 2006 VA examination the Veteran described constant pain with radiating numbness in his right shoulder.  However, he had not missed work and he was able to perform his job and activities of daily living.  

He was afforded a second VA examination in April 2007, during which he described constant pain anterior sharp pain, non-radiating and swelling.  Although the Veteran suffered daily flare-ups they did not impair his daily function.  

In August 2012 the Veteran was afforded a third VA examination.  His right shoulder flexion was measured to 125 degrees with painful motion beginning at 125 degrees.  Abduction was measured to 110 degrees with painful motion beginning at 110 degrees.  Normal endpoint is 180 degrees.  Following repetitive use testing the Veteran was able to achieve flexion of 125 degrees and abduction to 110 degrees.  

It was noted that the Veteran did not have functional loss and/or functional impairment of his right shoulder after repetitive use testing.  However, he experienced pain on palpation of joints/soft tissue/biceps tendon.  He also experienced guarding of the right shoulder.  Muscle strength testing showed active movement against gravity of the right shoulder.  The examiner noted that the Veteran had a history of recurrent dislocation of the right shoulder, but the episodes were infrequent.  There was no AC joint condition or other impairment of the clavicle or scapula found.  It was noted that the Veteran's shoulder condition impacted his ability to work due to decreased mobility.  

The Veteran also underwent a VA examination in September 2013.  His right shoulder flexion was measured to 100 degrees with painful motion beginning at 100 degrees.  Abduction was measured to 120 degrees with painful motion beginning at 120 degrees.  Normal endpoint is 180 degrees.  Following repetitive use testing the Veteran was able to achieve flexion and abduction of 120 degrees.  

It was noted that the Veteran had functional loss and/or functional impairment of his right shoulder, including less movement than normal and pain on movement.  He also experienced pain on palpation of joints/soft tissue/biceps tendon.  The examiner also noted there was no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  No AC joint or any other impairment of the clavicle or scapula was found.  

His limited function impaired his ability to do manual labor that requires the use and strength maneuvers with his right arm.  

Most recently, the Veteran was afforded a VA examination in April 2016.  During the examination the Veteran noted increasing right shoulder stiffness and weakness as well as diffuse tenderness and intermittent subluxations.  The Veteran reported flare-ups resulting in increased pain/stiffness/weakness.  He also reported functional loss.

Range of motion testing revealed flexion to 130 degrees and abduction to 130 degrees, where 180 degrees is normal.  It also showed external rotation to 90 degrees and internal rotation to 40 degrees, where 90 degrees is normal.  There was no evidence of pain on weight bearing; however, there was evidence of anterior and posterior rotator cuff tenderness as well as evidence of crepitus.  

The veteran was able to perform repetitive use testing which did not result in function loss or range of motion.  Muscle strength testing showed active movement against gravity.  The examiner noted that there was a history of instability, dislocation or labral pathology with a history of mechanical symptoms (clicking, catching, etc.).  A crank apprehension and relocation test was positive.  

There was no clavicle, scapula, AC joint or sternoclavicular joint condition suspected.  Also, there was no loss of head, nonunion, fibrous union of the humerus, or malunion of the humerus with moderate or marked deformity.  

During the examination the Veteran demonstrated easy subluxation of the shoulder/scapular area with both audible and palpable crepitance.  

The current 20 percent rating assigned to the left shoulder disability contemplates any functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45  and 38 C.F.R. § 4.59.  See DeLuca, supra.  The current 20 percent rating takes into consideration and incorporates the functional loss due to pain.  As noted above, the objective evidence shows that flexion of the right arm ranged from 100 to 130 degrees and abduction ranged from 110 to 130 degrees.  The VA examination reports show that there was pain with motion of the right arm.  On flexion of the right arm, pain began at 125 degrees upon examination in August 2012 and at 100 degrees upon examination in September 2013.  On abduction of the right arm, pain began at 110 degrees upon examination in August 2012 and at 120 degrees upon examination in September 2013.  The point where pain began is well beyond midway between the side and shoulder level.

In an effort to afford the Veteran the highest possible evaluation, the Board has examined all other diagnostic codes pertinent to the shoulder.  There is no evidence of ankylosis of the shoulder joint; evidence of malunion, nonunion, fibrous union, or loss of the head of the humerus.  Thus, Diagnostic Codes 5200 (ankylosis of scapulohumeral articulation) and 5202 (other impairment of the humerus are not for application. 

At the April 2016 VA examination, the Veteran demonstrated that his right shoulder continued to partially dislocate.  Under DC 5203 (impairment of the clavicle or scapula) the highest disability rating available of a minor joint is 20 percent disabling for dislocation of the clavicle or scapula.

X-ray examination revealed mild degenerative joint disease of the right shoulder joint.  Diagnostic Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate Diagnostic Code for the joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  A higher rating is not warranted under Diagnostic Code 5003.  As noted above, a 20 percent rating and no higher is warranted under Diagnostic Code 5201, limitation of motion of the arm. 

Accordingly, on this record, the Board concludes that the preponderance of the evidence is against the claim an increased schedular rating for the service-connected right shoulder disability.  Since the preponderance of the evidence weighs against the claim, the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  Thus, on this record, the claim for an increased rating is denied.

Here the schedular rating criteria used to rate the Veteran's right shoulder disability reasonably describe and assess the Veteran's disability levels and symptomatology. 

As discussed, the Veteran's symptoms and functional limitations due to the right shoulder disability are contemplated by the rating schedule, and the assigned schedular evaluation is therefore adequate.  The rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria for shoulder disabilities specifically provide for disability ratings based on limitation of motion of the arm including ankylosis and functional loss or impairment due to pain and other orthopedic factors which are incorporated into the schedular rating criteria (see 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59; DeLuca).  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.

      Scar

The Veteran contends that he is entitled to an initial rating for his service-connected scar residuals post right hand injury in excess of 10 percent.  He is currently rated under Diagnostic Code 7804.

Under Diagnostic Code 7801, scars not of the head, face or neck that are deep and nonlinear and cover an area or areas of at least six square inches (39 square cm) but less than 12 square inches (77 square cm) warrant a 10 percent rating.  Higher ratings are warranted for scars covering larger areas.  Id.

Diagnostic Code 7802 provides for a maximum 10 percent rating for superficial and nonlinear scars over an area or areas of 144 square inches or greater.  Note (1) states that a superficial scar is one not associated with underlying tissue loss.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2017).

Diagnostic Code 7804 provides for ratings for superficial scars, which are either unstable or painful.  Under this diagnostic code, a 10 percent rating is warranted for one or two scars that are unstable or painful, a 20 percent rating is warranted for three or four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).

Other scars are rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2017).

DC 5228 provides a 10 percent rating for limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A higher 20 percent rating is available for limitation of motion of the thumb with a gap of more than two inches (5.1 cm) between the thumb and the fingers, with the thumb attempting to oppose the fingers.  

As part of his current appeal, the Veteran was afforded VA examinations in January 2008, August 2012, April 2016 and February 2017.  

During the January 2008 VA examination, the Veteran's right hand scar was described as a c-shaped scar in the right thenar area.  The vertical limb was 2 inches long and the traverse limbs were about 1 inch long.  It was further described as a liner scar that was absent sensation in the area in an oblong way due to the laceration residuals.  

The August 2012 VA examiner noted that the Veteran had frequent pain and numbness in the area of the scar since 2004.  The examiner found that there was limitation of motion or evidence of painful motion for the Veteran's right thumb.  It was also determined that the Veteran had functional loss, less movement than normal, of the right thumb.  The Veteran's right hand grip showed active movement against some resistance.  There was no ankylosis of the right thumb. 

The examiner also determined that the Veteran's hand, thumb or finger condition impacted his ability to work. 

The Veteran was afforded another VA examination in April 2016.  The examiner diagnosed him with a laceration scar of the right thumb, which was the result of a flap laceration of his ventral right thumb at the thenar eminence.  It was surgically repaired at the time with layered suturing.  It was found that the Veteran continued to have loss of sensation of the laceration area, as well as lack of full apposition of the thumb to the little finger.  The scar is located on the right hand at the base of the thumb into the thenar eminence, a linear scar in an arc shape measuring 7 centimeters.  In conclusion, the examiner noted that the scar was well healed over the right hand at the thenar eminence with residual numbness (partially also due to cervical spine degenerative disc disease with C5-6 impingement on the right) as well as mild stiffness of the right thumb with apposition to the little finger.  Therefore, he found that this condition was clinically stable and not appreciably worse.  

The Veteran was afforded a VA examination for his right thumb scar in February 2017.  It was noted that the scar was not painful or unstable.  His right thumb scar was linear with a length of 7 centimeters.  The Veteran also reported loss of range of motion of his right thumb.  However, upon testing, there was no gap found between the pad of the thumb and fingers.  Furthermore, there was no ankylosis.  

Upon review, the Board finds that the Veteran's scar, residuals post right hand injury, warrants a 10 percent rating, but no higher, for the entire period of appeal.

A rating in excess of 10 percent is not warranted, however.  As noted above, the evidence indicates the presence of a single scar of approximately 7 cm.  The VA examination reports show that although there has been some loss of function in the area of the scar, it is not painful or unstable and it has not been characterized as having a frequent loss of covering of skin over the scar, and is therefore considered stable.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  Moreover, there is no evidence that the scar is nonlinear, or that it covers an area greater than 77 square cm, as is required for a 20 percent rating under Diagnostic Code 7801.  As such, the criteria for an evaluation in excess of 10 percent under Diagnostic Codes 7801, 7802 or 7804 have not been met.  See 38 C.F.R. § 4.118. (As the Veteran's scar does not involve his head, face or neck, Diagnostic Code 7800 is not applicable.)

The Board has considered alternative Diagnostic Codes to determine if the Veteran's functional impairment warrants an increased rating by analogy to other bodily systems-for example, limitation of motion of the spine or damage to the abdominal muscle group.  However, the record does not support a higher rating based on the diagnostic criteria for these systems.  The Veteran has never shown that a gap of more than two inches (5.1 cm) between the thumb and the fingers, with the thumb attempting to oppose the fingers as required for a 20 percent rating in DC 5228.  As noted above, the Veteran's 10 percent rating under Diagnostic Code 7804 contemplates this symptomatology.

In sum, the most probative evidence demonstrates that a 10 percent rating is warranted for the Veteran's scar, residuals post right hand injury, for the entire period of appeal.  For the reasons discussed above, the preponderance of the evidence is against an evaluation in excess of 10 percent.

      TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16 (b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

During the appeal period, the Veteran has been service-connected for: major depression associated with residuals, right shoulder injury (non-dominant) rated as 50 percent disabling, degenerative disc disease, cervical spine rated as 20 percent disabling, instability left knee, with history of patellofemoral pain syndrome, rated as 20 percent disabling, instability right knee, with history of patellofemoral pain syndrome, rated as 20 percent disabling, residuals right shoulder injury (non-dominant), rated as 20 percent disabling, patellofemoral pain syndrome, left knee rated as 10 percent disabling, patellofemoral pain syndrome, right knee, rated as 10 percent disabling, radiculopathy, right upper extremity (non-dominant), rated as 10 percent disabling, scar, residuals right hand injury, rated as 10 percent disabling, hypertension, rated as 0 percent disabling, and erectile dysfunction associated with major depression, rated as 0 percent disabling.  The Veteran's combined disability rating for the appeal period is 90 percent.  Hence, the Veteran meets the criteria for a schedular TDIU rating per 38 C.F.R. § 4.16 (a) during the entire appeal period.

The Veteran contends that he is unable to secure and follow a substantially gainful occupation by reason of his service-connected knee, spine, shoulder and neck disabilities.  He has stated that he was employed by the VA as a phlebotomist until 2011 when the VA retired him because he was no longer able to perform his job.  In a March 2014 Statement in Support of Claim the Veteran argued that he was unable to stand for long periods of time due to his knees, he was unable to sit due to his back and neck disabilities and he cannot reach due to his right shoulder disability.  

The Veteran has a high school education as well as training from the Army Medic School.  

It should be noted that the Veteran began receiving SSA benefits beginning in August 2012 due to his inability to engage in any substantial gainful activity by reason of physical or mental impairment.  The SSA determined that the Veteran had the residual capacity to perform light work, meaning he could occasionally lift/carry 20 pounds and frequently lift/carry 10 pounds, except that he could stand and/or walk for 2 hours in an 8-hour workday and sit for 2 hours in an 8-hour work day.  

During a September 2013 knee and lower leg examination the examiner reported that the Veteran was capable of sedentary work, but prolonged weight bearing caused pain.  In addition, a September 2013 examiner found that the Veteran's service-connected right shoulder disability limited his abilities to perform manual labor that requires repetitive use and strength maneuvers with right arm.  A September 2013 VA examiner found that the Veteran's cervical spine condition did not impact his ability to work. However, he did note that the cervical spine condition causes chronic pain in his neck and shoulders.  

In April 2016 it was determined by a VA examiner that the Veteran's bilateral knee conditions would limit his ability to perform repetitive climbing, squatting or kneeling.  An April 2016 VA shoulder examination also found that the Veteran's right shoulder condition would limit his ability to perform repetitive heavy lifting, pushing or pulling as well as any overhead work. 

During a February 2017 VA examination for mental disorders the examiner found that the Veteran's depressive symptoms would not keep him from being able to work.  It was also noted that the Veteran's memory, attention and concentration appeared intact and appropriate.  Similarly, a March 2017 VA examiner opined that the Veteran's service-connected residuals of right hand injury do not impact his ability to perform any type of occupational task.  

The Board finds that because the Veteran is unable to perform physical labor due to his service-connected knee, neck, spine and shoulder disabilities.  Additionally, the Board has taken note of the SSA finding that the Veteran is unable to sit or stand for longer than two hours during an eight hour work day due to his degenerative disc disease of the cervical spine, lumbar degenerative disc disease, right shoulder impingement syndrome and major depressive disorder.  As such, the Veteran is not substantially and gainfully employable due to his service-connected disabilities.  Considering his background and education, his skills and his work history, the Board finds that medical evidence shows that it is at least as likely as not that the Veteran's service-connected disabilities combine to preclude him from performing both physical and sedentary work.  Based on the totality of the evidence, and with application of the benefit of the doubt rule of 38 U.S.C.A. § 5107 (b), the Board finds that the evidence of record provides an adequate basis on which to grant entitlement to TDIU.  Therefore, entitlement to TDIU is granted.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an initial compensable rating in excess of 30 percent and in excess of 20 percent disabling after June 26, 2017 for residuals of a right shoulder injury, is denied. 

Entitlement to an initial compensable rating in excess of 10 percent for scar residuals post right hand injury, is denied.  

Entitlement to an evaluation in excess of 10 percent for scar, residuals post right hand injury, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


